


Exhibit 10.121
Loan No. 31-0921346
GUARANTY OF RECOURSE OBLIGATIONS
FOR VALUE RECEIVED, and to induce WELLS FARGO BANK, NATIONAL ASSOCIATION, having
an address at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, MAC
A0227‑020, Oakland, California 94612 (together with its successors and/or
assigns, “Lender”), to lend to N.J. METROMALL URBAN RENEWAL, INC., a New Jersey
corporation, having its principal place of business at 180 E. Broad Street, 21st
Floor, Columbus, Ohio 43215 (“Fee Borrower”) and JG ELIZABETH II, LLC, a
Delaware limited liability company, having its principal place of business at
180 E. Broad Street, 21st Floor, Columbus, Ohio 43215 (“Leasehold Borrower” and,
together with Fee Borrower, each a “Borrower” and collectively the “Borrowers”),
the aggregate principal sum of THREE HUNDRED FIFTY MILLION AND NO/100 DOLLARS
($350,000,000) (the “Loan”), evidenced by that certain Promissory Note A-1, that
certain Promissory Note A-2 and that certain Promissory Note A-3 in the
aggregate principal amount of Three Hundred Fifty Million and No/100 Dollars
($350,000,000) each datedthe date hereof (collectively and together with all
extensions, renewals, modifications, substitutions, replacements, restatements
and amendments thereof, the “Note”) and that certain Loan Agreement (as the same
may be amended, restated, replaced or otherwise modified the “Loan Agreement”)
and secured by that certain Fee and Leasehold Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing (the “Security Instrument”)
Guarantor (defined below) is delivering this Guaranty (defined below) to Lender.
The Note, the Security Instrument, the Loan Agreement and all other documents,
agreements and certificates executed and/or delivered in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, are collectively referred to herein as the “Loan
Documents”. Capitalized terms not otherwise defined herein have the meanings set
forth in the Loan Agreement.
1.As of this 31st day of October, 2013, the undersigned, GLIMCHER PROPERTIES
LIMITED PARTNERSHIP, a Delaware limited partnership having an address at 180 E.
Broad Street, 21st Floor, Columbus, Ohio 43215 (hereinafter referred to as
“Guarantor”), hereby absolutely and unconditionally guarantees to Lender the
prompt and unconditional payment of the Guaranteed Obligations (hereinafter
defined).
2.    It is expressly understood and agreed that this is a continuing guaranty
and that the Guaranteed Obligations of Guarantor hereunder are and shall be
absolute under any and all circumstances, without regard to the validity,
regularity or enforceability of the Note, the Loan Agreement, the Security
Instrument or the other Loan Documents, a true copy of each of said documents
Guarantor hereby acknowledges having received and reviewed.
3.    The term “Debt” as used in this Guaranty of Recourse Obligations (this
“Guaranty”) shall mean (i) the outstanding principal amount set forth in, and
evidenced by, the Loan Agreement and the Note together with all interest accrued
and unpaid thereon and all other sums due to Lender in respect of the Loan under
the Note, the Loan Agreement or the other Loan

-1-

--------------------------------------------------------------------------------




Documents, and (ii) all sums advanced and costs and expenses incurred (including
unpaid or unreimbursed servicing and special servicing fees) by Lender in
connection with the enforcement and/or collection of the Debt or any part
thereof.
4.    The term “Guaranteed Obligations” as used in this Guaranty shall mean all
those obligations and liabilities of Borrowers for which Borrowers shall be
personally liable pursuant to Article 13 of the Loan Agreement.
5.    Any indebtedness of Borrowers to Guarantor now or hereafter existing
(including, but not limited to, any rights to subrogation Guarantor may have as
a result of any payment by Guarantor under this Guaranty), together with any
interest thereon, shall be, and such indebtedness is, hereby deferred, postponed
and subordinated to the prior payment in full of the Debt. Until payment in full
of the Debt (and including interest accruing on the Note after the commencement
of a proceeding by or against any Borrower under the Bankruptcy Code, which
interest the parties agree shall remain a claim that is prior and superior to
any claim of Guarantor notwithstanding any contrary practice, custom or ruling
in cases under the Bankruptcy Code generally), Guarantor agrees not to accept
any payment or satisfaction of any kind of indebtedness of Borrowers to
Guarantor and hereby assigns such indebtedness to Lender, including the right to
file proof of claim and to vote thereon in connection with any such proceeding
under the Bankruptcy Code, including the right to vote on any plan of
reorganization. Further, if Guarantor shall comprise more than one person, firm
or corporation, Guarantor agrees that until such payment in full of the Debt,
(a) no one of them shall accept payment from the others by way of contribution
on account of any payment made hereunder by such party to Lender, (b) no one of
them will take any action to exercise or enforce any rights to such
contribution, and (c) if any of Guarantor should receive any payment,
satisfaction or security for any indebtedness of Borrowers to any of Guarantor
or for any contribution by the others of Guarantor for payment made hereunder by
the recipient to Lender, the same shall be delivered to Lender in the form
received, endorsed or assigned as may be appropriate for application on account
of, or as security for, the Debt and until so delivered, shall be held in trust
for Lender as security for the Debt.
6.    Guarantor agrees that, with or without notice or demand, Guarantor will
reimburse Lender, to the extent that such reimbursement is not made by
Borrowers, for all costs and expenses (including reasonable counsel fees)
incurred by Lender in connection with the collection of the Guaranteed
Obligations or any portion thereof in connection with the enforcement of this
Guaranty.
7.    All moneys available to Lender for application in payment or reduction of
the Debt may be applied by Lender in such manner and in such amounts and at such
time or times and in such order and priority as Lender may see fit to the
payment or reduction of such portion of the Debt as Lender may elect.
8.    Guarantor waives: (a) any defense based upon any legal disability or other
defense of either Borrower, any other guarantor or other person, or by reason of
the cessation or limitation of the liability of either Borrower from any cause
other than full payment of all sums payable under the Loan Agreement or any of
the other Loan Documents; (b) any defense based upon any lack of authority of
the officers, directors, partners or agents acting or purporting to act

-2-

--------------------------------------------------------------------------------




on behalf of either Borrower or any principal of either Borrower or any defect
in the formation of either Borrower or any principal of either Borrower; (c) any
defense based upon the application by either Borrower of the proceeds of the
Loan for purposes other than the purposes represented by Borrowers to Lender or
intended or understood by Lender or Guarantor; (d) all rights and defenses
arising out of an election of remedies by Lender; (e) any defense based upon
Lender’s failure to disclose to Guarantor any information concerning either
Borrower’s financial condition or any other circumstances bearing on either
Borrower’s ability to pay all sums payable under the Loan Agreement or any of
the other Loan Documents; (f) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in any other respects more burdensome than that of a principal; (g) any
defense based upon Lender’s election, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy Code
or any successor statute; (h) any defense based upon any borrowing or any grant
of a security interest under Section 364 of the Bankruptcy Code; (i)
presentment, demand, protest and notice of any kind; and (j) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof. In addition, Guarantor waives all rights and defenses that
Guarantor may have because Borrowers’ debt is secured by real property. This
means, among other things: (1) Lender may collect any Guaranteed Obligation from
Guarantor without first foreclosing on any real or personal property collateral
pledged by Borrowers; and (2) if Lender forecloses on any real property
collateral pledged by Borrowers, then (i) the amount of the Debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (ii) Lender may
collect from Guarantor any amounts payable under this Guaranty even if Lender,
by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrowers. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because the Debt is secured by real property. Finally, Guarantor agrees
that the payment of all sums payable under the Loan Agreement or any of the
other Loan Documents or any part thereof or other act which tolls any statute of
limitations applicable to the Note or the other Loan Documents shall similarly
operate to toll the statute of limitations applicable to Guarantor’s liability
hereunder.
Guarantor hereby acknowledges that: (a) as part of Lender's consideration for
entering into this transaction, Lender has specifically bargained for the waiver
and relinquishment by Guarantor of all the defenses set forth above, but does
not waive any defense relating to whether the acts, omissions or events giving
rise to such Guaranteed Obligations have occurred, and (b) Guarantor has had the
opportunity to seek and receive legal advice from skilled legal counsel in the
area of financial transactions of the type reflected in this Guaranty and the
Loan Documents. Guarantor hereby represents and confirms to Lender that
Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand, (i) the nature of all such possible defenses, (ii) the circumstances
under which those defenses may arise, (iii) the benefits which those defenses
might confer upon Guarantor, and (iv) the legal consequences to Guarantor of
waiving those defenses. Guarantor acknowledges that Guarantor has entered into
this Guaranty, and both undertaken Guarantor's obligations and given its
unconditional waiver with the intent that this Guaranty and all such waivers
shall be fully enforceable by Lender, and that Lender has been induced to enter
into this transaction in material reliance upon the presumed full enforceability
thereof.

-3-

--------------------------------------------------------------------------------




9.    Guarantor further agrees that the validity of this Guaranty and the
obligations of Guarantor hereunder shall in no way be terminated, affected or
impaired by reason of (a) the assertion by Lender of any rights or remedies
which it may have under or with respect to either the Note, the Loan Agreement,
the Security Instrument, or the other Loan Documents, against any person
obligated thereunder or against the owner of the Property, (b) any failure to
file or record any of such instruments or to take or perfect any security
intended to be provided thereby, (c) the release or exchange of any property
covered by the Security Instrument or other collateral for the Loan, (d)
Lender’s failure to exercise, or delay in exercising, any such right or remedy
or any right or remedy Lender may have hereunder or in respect to this Guaranty,
(e) the commencement of a case under the Bankruptcy Code by or against any
person obligated under the Note, the Loan Agreement, the Security Instrument or
the other Loan Documents, or the death of any Guarantor, (f) by any partial or
total transfer or pledge of the interests in either Borrower, or in any direct
or indirect owner of either Borrower, and/or the reconstitution of either
Borrower as a result of such transfer or pledge, regardless of whether any of
the foregoing is permitted under the Loan Documents, or (g) any payment made on
the Debt or any other indebtedness arising under the Note, the Loan Agreement,
the Security Instrument or the other Loan Documents, whether made by Borrowers
or Guarantor or any other person, which is required to be refunded pursuant to
any bankruptcy or insolvency law; it being understood that no payment so
refunded shall be considered as a payment of any portion of the Debt, nor shall
it have the effect of reducing the liability of Guarantor hereunder. In the
event that pursuant to any insolvency, bankruptcy, reorganization, receivership
or other debtor relief law or any judgment, order or decision thereunder Lender
must rescind or restore any payment or any part thereof received by Lender in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantor by
Lender shall be without effect and this Guaranty shall remain in full force and
effect. It is the intention of Borrowers and Guarantor that the Guaranteed
Obligations hereunder shall not be discharged except by Guarantor’s performance
of such Guaranteed Obligations and then only to the extent of such performance
or, subject to the immediately preceding sentence, upon the indefeasible payment
in full of the Debt; provided that, Guarantor’s liability for the Guaranteed
Obligations shall survive with respect to any claims or actions arising from, or
related to, acts, events or circumstances occurring prior to such payment in
full of the Debt. It is further understood, that if either Borrower shall have
taken advantage of, or be subject to the protection of, any provision in the
Bankruptcy Code, the effect of which is to prevent or delay Lender from taking
any remedial action against Borrowers, including the exercise of any option
Lender has to declare the Debt due and payable on the happening of any default
or event by which under the terms of the Note, the Loan Agreement, the Security
Instrument or the other Loan Documents, the Debt shall become due and payable,
Lender may, as against Guarantor, nevertheless, declare the Debt due and payable
and enforce any or all of its rights and remedies against Guarantor provided for
herein with respect to the Guaranteed Obligations.
10.    Guarantor warrants and acknowledges that: (a) Lender would not make the
Loan but for this Guaranty; (b) there are no conditions precedent to the
effectiveness of this Guaranty and this Guaranty shall be in full force and
effect and binding on Guarantor regardless of whether Lender obtains other
collateral or any guaranties from others or takes any other action contemplated
by Guarantor; (c) Guarantor has established adequate means of obtaining from
sources other than Lender, on a continuing basis, financial and other
information pertaining to Borrowers’ financial

-4-

--------------------------------------------------------------------------------




condition, the Property and Borrowers’ activities relating thereto, and the
status of Borrowers’ performance of obligations under the Loan Documents, and
Guarantor agrees to keep adequately informed from such means of any facts,
events or circumstances which might in any way affect Guarantor’s risks
hereunder and Lender has not made any representation to Guarantor as to any such
matters; (d) the most recent financial statements of Guarantor previously
delivered to Lender are true and correct in all material respects, have been
prepared in accordance with GAAP and fairly present the financial condition of
Guarantor in all material respects as of the respective dates thereof, and no
material adverse change has occurred in the financial condition of Guarantor
since the respective dates thereof; and (e) Guarantor has not and will not,
without the prior written consent of Lender, sell, lease, assign, encumber,
hypothecate, transfer or otherwise dispose of all or substantially all of
Guarantor’s assets, or any interest therein, other than in the ordinary course
of Guarantor’s business or as permitted by the Loan Agreement.
11.    So long as the Loan or any Guaranteed Obligation remains outstanding
(other than, following the termination of the Loan Agreement and all other Loan
Documents, contingent indemnification obligations as to which no claim has been
made), Guarantor shall provide to Lender (i) within ninety (90) days after the
end of each fiscal year the following (the “Annual Statements”): (A) financial
statements of Guarantor covering such fiscal year then ended including a balance
sheet, an income and expenses statement, (B) a statement of cash flow and (C) a
statement of change in financial position, audited by an Approved Accounting
Firm or other independent certified public accountant reasonably acceptable to
Lender, each of such statements delivered pursuant to this clause (i) shall be
certified as being true and correct by a Responsible Officer of Guarantor, (ii)
within thirty (30) days after the end of each calendar quarter the following
(the “Quarterly Statements”): (A) financial statements of Guarantor covering
such calendar quarter then ended including a balance sheet, an income and
expenses statement, (B) a statement of cash flow and (C) a statement of change
in financial position, each of such statements delivered pursuant to this clause
(ii) shall be certified as being true and correct by a Responsible Officer of
Guarantor, (iii) within thirty (30) days after the end of each calendar quarter,
a certificate of Guarantor that the Minimum Financial Criteria (defined below)
continues to be satisfied (including Guarantor’s calculation of Guarantor’s Net
Worth and Liquidity), certified as being true and correct by a Responsible
Officer of Guarantor (a “Guarantor Minimum Financial Criteria Certificate”) ,
(iv) within ninety (90) days after the end of each fiscal year, a complete copy
of Guarantor’s federal and (to the extent applicable) state income tax returns
for the immediately preceding tax year, and (v) such other information
reasonably requested by Lender and reasonably available to Guarantor; provided,
however, that Guarantor shall not be required to deliver the Quarterly
Statements to Lender so long as (1) Glimcher Realty Trust (“GRT”) is subject to
the reporting requirements of the Securities Exchange Act of 1934, as amended,
or any successor statute or statutes thereto (the “Exchange Act”), and (2) GRT
files its financial information with the U.S. Securities and Exchange Commission
as and when required by the Exchange Act and such financial information of GRT
is available to the public. Guarantor agrees that all financial statements to be
delivered to Lender pursuant to this Section 11 shall: (i) be complete and
correct in all material respects; (ii) present fairly and accurately the
financial condition of Guarantor; (iii) disclose all liabilities that are
required to be reflected or reserved against; and (iv) be prepared (A) in
electronic format (and, at the request of Lender, in hardcopy format) and (B) in
accordance with GAAP or in accordance with other principles acceptable to Lender
in its reasonable discretion (consistently applied). Guarantor shall be deemed

-5-

--------------------------------------------------------------------------------




to warrant and represent that, as of the date of delivery of any such financial
statement, there has been no material adverse change in financial condition, nor
have any assets or properties been sold, transferred, assigned, mortgaged,
pledged or encumbered (other than in the ordinary course of business and in
accordance with the Loan Documents) since the date of such financial statement
except as disclosed by Guarantor in a writing delivered to Lender. Guarantor
agrees that all financial statements shall not contain any misrepresentation or
omission of a material fact which would make such financial statements
inaccurate, incomplete or otherwise misleading in any material respect.
Furthermore, each legal entity obligated on this Guaranty hereby authorizes
Lender to order and obtain, from a credit reporting agency of Lender’s choice, a
third party credit report on such legal entity.
12.    Guarantor further covenants that this Guaranty shall remain and continue
in full force and effect as to any modification, extension or renewal of the
Note, the Loan Agreement, the Security Instrument, or any of the other Loan
Documents, that Lender shall not be under a duty to protect, secure or insure
any security or lien provided by the Security Instrument or other such
collateral, and that other indulgences or forbearance may be granted under any
or all of such documents, all of which may be made, done or suffered without
notice to, or further consent of, Guarantor.
13.    Guarantor further covenants and agrees that in the event that either
Borrower or any other subsidiary or Affiliate of Guarantor shall become the
owner and holder of any lands or estates in connection with the exercise of Fee
Borrower’s (or its designee’s) rights pursuant to the Allocation Agreements,
such Person shall be bound by the terms and provisions of the applicable
Allocation Agreement and Guarantor shall cause any such Person to enter into
documentation in form and substance reasonably acceptable to Lender evidencing
such Person’s obligations thereunder and Guarantor shall cause such Person to
direct such Person’s allocable share of the PILOT Payments to the Deposit
Account as required pursuant to Section 4 of the Cash Management Agreement.
14.    As a further inducement to Lender to make the Loan and in consideration
thereof, Guarantor further covenants and agrees (a) that in any action or
proceeding brought by Lender against Guarantor on this Guaranty, Guarantor shall
and does hereby waive trial by jury, (b) Guarantor will maintain an agent for
service of process in the State of New York and give prompt notice to Lender of
the address of such place of business and of the name and address of any new
agent appointed by it, as appropriate, (c) the failure of Guarantor’s agent for
service of process to give it notice of any service of process will not impair
or affect the validity of such service or of any judgment based thereon, (d) if,
despite the foregoing, there is for any reason no agent for service of process
of Guarantor available to be served, then Guarantor irrevocably consents to
service of process by registered or certified mail, postage prepaid, to it at
its address given in or pursuant to the first paragraph hereof, Guarantor hereby
waiving personal service thereof, (e) Guarantor initially and irrevocably
designates National Registered Agents, Inc., with offices on the date hereof at
111 Eighth Avenue, New York, NY 10011 to receive for and on behalf of Guarantor
service of process in the State of New York with respect to this Guaranty, (f)
with respect to any claim or action arising hereunder, Guarantor (i) irrevocably
submits to the nonexclusive jurisdiction of the courts of the

-6-

--------------------------------------------------------------------------------




State of New York and the United States District Court located in New York
County, and appellate courts from any thereof, and (ii) irrevocably waives any
objection which it may have at any time to the laying on venue of any suit,
action or proceeding arising out of or relating to this Guaranty brought in any
such court, irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum,
and (g) nothing in this Guaranty will be deemed to preclude Lender from bringing
an action or proceeding with respect hereto in any other jurisdiction.
1.    This is a guaranty of payment and not of collection and, upon the
Guaranteed Obligations being incurred by Lender or upon any default of Borrowers
under the Note, the Loan Agreement, the Security Instrument or the other Loan
Documents, Lender may, at its option, proceed directly and at once, without
notice, against Guarantor to collect and recover the full amount of the
Guaranteed Obligations or any portion thereof, without proceeding against
Borrowers or any other person, or foreclosing upon, selling, or otherwise
disposing of or collecting or applying against any of the mortgaged property or
other collateral for the Loan.
16.    Each reference herein to Lender shall be deemed to include its successors
and assigns, to whose favor the provisions of this Guaranty shall also inure.
Each reference herein to Guarantor shall be deemed to include the heirs,
executors, administrators, legal representatives, successors and assigns of
Guarantor, all of whom shall be bound by the provisions of this Guaranty.
17.    If any party hereto shall be a partnership, the agreements and
obligations on the part of Guarantor herein contained shall remain in force and
application notwithstanding any changes in the individuals composing the
partnership and the term “Guarantor” shall include any altered or successive
partnerships but the predecessor partnerships and their general partners shall
not thereby be released from any obligations or liability hereunder.
18.    It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute and unconditional under any and
all circumstances and that until the Guaranteed Obligations are fully and
finally paid and performed, and not subject to refund or disgorgement, the
obligations and liabilities of Guarantor hereunder shall not be discharged or
released, in whole or in part, by any act or occurrence that might, but for the
provisions of this Guaranty, be deemed a legal or equitable discharge or release
of a Guarantor. This Guaranty shall be deemed to be continuing in nature and
shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Security Instrument or any of the other Loan
Documents, including, without limitation, any foreclosure or deed in lieu of
foreclosure. Notwithstanding the foregoing, in the event that (x) a Permitted
Property Transfer occurs and (y) Lender receives a replacement guaranty
agreement, in form and substance substantially similar to this Guaranty,
executed by a replacement guarantor reasonably acceptable to Lender
(“Replacement Guaranty”), following Guarantor’s written request, Lender shall
execute and deliver a release of Guarantor from liability hereunder arising
solely from any circumstance, condition, action or event first occurring after
the effective date of the Permitted Property Transfer (such date being referred
to herein as the “Guarantor Release Date”) if such circumstance, condition,
action or event is not caused or authorized by, or consented to by Guarantor or
any Affiliate; provided, however, that Guarantor shall remain liable for any
obligation hereunder arising from any circumstance, condition, action

-7-

--------------------------------------------------------------------------------




or event occurring prior to the Guarantor Release Date, even to the extent the
applicable liability, loss, cost, or expense does not occur, or the occurrence
of the applicable circumstance, condition, action or event is not discovered,
until after such date.
19.    All understandings, representations and agreements heretofore had with
respect to this Guaranty are merged into this Guaranty which alone fully and
completely expresses the agreement of Guarantor and Lender.
20.    This Guaranty may be executed in one or more counterparts by some or all
of the parties hereto, each of which counterparts shall be an original and all
of which together shall constitute a single agreement of Guaranty. The failure
of any party hereto to execute this Guaranty, or any counterpart hereof, shall
not relieve the other signatories from their obligations hereunder.
21.    This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrowers, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
22.    This Guaranty shall be deemed to be a contract entered into pursuant to
the laws of the State of New York and shall in all respects be governed,
construed, applied and enforced in accordance with applicable federal law and
the laws of the State of New York, without reference or giving effect to any
choice of law doctrine.
23.    Guarantor hereby warrants, represents and covenants to Lender that:
(a)    Guarantor is duly organized and existing and in good standing under the
laws of the state in which such entity is organized. Guarantor is currently
qualified or licensed (as applicable) and shall remain qualified or licensed to
do business in each jurisdiction in which the nature of its business requires it
to be so qualified or licensed.
(b)    The execution and delivery by Guarantor (and its representative executing
below, if any) of the Loan Documents to which Guarantor is a party has been duly
authorized and the Loan Documents to which Guarantor is a party constitute valid
and binding obligations of Guarantor, enforceable in accordance with their
terms, except as such enforcement may be limited by bankruptcy, insolvency,
moratorium or other laws affecting the enforcement of creditors’ rights, or by
the application of rules of equity.
(c)    The execution, delivery and performance by Guarantor of each of the Loan
Documents to which Guarantor is a party do not violate any provision of any law
or regulation, or result in any breach or default under any contract,
obligation, indenture or other instrument to which Guarantor is a party or by
which Guarantor is bound.
(d)    There are no pending or, to Guarantor’s knowledge, threatened actions,
claims, investigations, suits or proceedings before any governmental authority,
court or administrative agency which have, or would have, a Material Adverse
Effect on the financial condition or operations of Guarantor, Borrowers and/or
the Property.

-8-

--------------------------------------------------------------------------------




(e)    There are no pending assessments or adjustments of Guarantor’s income tax
payable with respect to any year that have, or would have, a Material Adverse
Effect on Guarantor.
(f)    None of the transactions contemplated by the Loan Documents will be or
have been made with an actual intent to hinder, delay or defraud any present or
future creditors of Guarantor, and Guarantor, on the date hereof, will have
received fair and reasonably equivalent value in good faith for the continued
grant of the liens or security interests effected by the Loan Documents. As of
the date hereof, Guarantor is solvent and will not be rendered insolvent by the
transactions contemplated by the Loan Documents. As of the date hereof,
Guarantor is able to pay its debts as they become due.
(g)    Guarantor shall promptly notify Lender in writing of any litigation
pending against Guarantor which, if determined adversely to Guarantor, could be
reasonably expected to have a material adverse effect on (i) the business,
profits, prospects, management, operations or condition (financial or otherwise)
of Guarantor, or (ii) the ability of Guarantor to perform its obligations under
this Guaranty.
(h)    As of the date hereof and continuing thereafter for the term of the Loan,
the representations and warranties set forth in Sections 3.7, 3.8, 3.21, 3.28
and 3.29 of the Loan Agreement are true and correct with respect to Guarantor,
it being understood that wherever the term “Borrower” or “Borrowers” is used in
each the foregoing sections it shall be deemed to be “Guarantor”.
(i)    Guarantor shall keep and maintain or will cause to be kept and maintained
proper and accurate books and records reflecting the financial affairs of
Guarantor. During a Cash Trap Event Period, Lender shall have the right, during
normal business hours upon reasonable notice to Guarantor to examine such books
and records at the office of Guarantor or other Person maintaining such books
and records and to make such copies or extracts thereof as Lender shall desire.
(j)    So long as the Loan and any of the obligations set forth in the Loan
Documents remain outstanding, Guarantor shall maintain (x) a minimum Net Worth
(as defined herein) of not less than $600,000,000 and (y) Liquidity (as defined
herein) of no less than $10,000,000 (the above items, (x) and (y), collectively,
the “Minimum Financial Criteria”). The failure of Guarantor to maintain the
Minimum Financial Criteria shall constitute an Event of Default, provided, that
no Event of Default shall be deemed to exist solely as a result of Guarantor’s
failure to maintain the Minimum Financial Criteria if within thirty (30) days
after the date Lender receives a Guarantor Minimum Financial Criteria
Certificate which indicates that Guarantor has failed to maintain the Minimum
Financial Criteria (provided, that in the event Guarantor fails to deliver a
Guarantor Minimum Financial Criteria Certificate as required hereunder within
ten (10) Business Days after written notice from Lender, Guarantor shall be
deemed to have failed to comply with the Minimum Financial Criteria until a
Guarantor Minimum Financial Criteria Certificate is delivered to Lender which
indicates that Guarantor maintains the Minimum Financial Criteria) either (i) a
replacement guarantor (a “Replacement Guarantor”) which is a Satisfactory
Replacement Guarantor (as defined below) assumes the obligations of Guarantor
under this Guaranty and the other Loan Documents to which Guarantor is a party
and each of the following conditions are also satisfied: (A) no other

-9-

--------------------------------------------------------------------------------




Event of Default hereunder or under the Loan Documents has occurred and is
continuing, (B) concurrently with the assumption by such Replacement Guarantor
of the obligations of Guarantor under this Guaranty and the other Loan Documents
to which Guarantor is a party, each Borrower and such Replacement Guarantor
affirms each of their respective obligations under the Loan Documents, and (C)
prior to or concurrently with such assumption, as applicable, Lender receives
such information, documentation and opinions as may be required by Lender in
connection with such assumption and the foregoing in order to satisfy any REMIC
Requirements, or (ii) Borrowers have delivered to Lender evidence reasonably
acceptable to Lender that Guarantor satisfies the Minimum Financial Criteria and
no other Event of Default hereunder or under the Loan Documents has occurred and
is continuing. As used herein, the term “Satisfactory Replacement Guarantor”
shall mean a replacement guarantor that (1) satisfies the Minimum Financial
Criteria, (2) is acceptable to the Rating Agencies and reasonably acceptable to
Lender, and (3) is an Affiliate of Borrowers.
As used herein:
“Net Worth” shall mean total equity as calculated in accordance with generally
accepted accounting principles plus accumulated depreciation.
“Liquidity” shall mean the sum of (a) unencumbered Cash and Cash Equivalents of
Guarantor and Guarantor Subsidiaries, valued in accordance with GAAP (or other
principles acceptable to Lender), plus (b) marketable securities of Guarantor
and Guarantor Subsidiaries, valued in accordance with GAAP (or other principles
acceptable to Lender), plus (c) any Available Credit Facility Amount.
“Available Credit Facility Amount” shall mean, as of the date of determination,
an amount equal to fifty percent (50%) of the amounts available to be borrowed
under any lines of credit available to Guarantor on such date of determination
(after giving effect to any applicable borrowing base or collateral requirements
or other conditions precedent to borrowing).
“Cash and Cash Equivalents” shall mean all unrestricted or unencumbered (A) cash
and (B) any of the following: (x) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States; (y)
marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof which, at the time of acquisition, has one of the two
highest ratings obtainable from any two (2) of Standard & Poor’s Corporation,
Moody’s Investors Service, Inc. or Fitch Investors (or, if at any time no two of
the foregoing shall be rating such obligations, then from such other nationally
recognized rating services as may be acceptable to Lender) and is not listed for
possible down‑grade in any publication of any of the foregoing rating services;
(z) domestic certificates of deposit or domestic time deposits or repurchase
agreements issued by any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia having
combined capital and surplus of not less than $1,000,000,000.00, which
commercial bank has a rating of at least either AA or such comparable rating
from Standard & Poor’s Corporation or Moody’s Investors Service, Inc.,
respectively; (aa) any funds deposited or invested by Guarantor in accounts
maintained with Lender and which are not held in escrow for, or pledged as
security for, any obligations of Guarantor,

-10-

--------------------------------------------------------------------------------




Borrowers and/or any of their affiliates; (bb) money market funds having assets
under management in excess of $2,000,000,000.00 and/or (cc) any unrestricted
stock, shares, certificates, bonds, debentures, notes or other instrument which
constitutes a “security” under the Security Act of 1933 (other than Guarantor,
Borrowers and/or any of their affiliates) which are freely tradable on any
nationally recognized securities exchange and are not otherwise encumbered by
Guarantor.
“Guarantor Subsidiaries” shall mean an Affiliate of Guarantor satisfying both of
the following: (i) such Affiliate is Controlled by Guarantor and (ii) Guarantor
owns, directly or indirectly, 100% of the equity interests in such Affiliate.
[NO FURTHER TEXT ON THIS PAGE]



-11-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty of Recourse
Obligations as of the day and year first above written.
GUARANTOR:
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
By:
GLIMCHER PROPERTIES CORPORATION, a Delaware corporation, its sole general
partner

By: /s/ Mark E. Yale
Name: Mark E. Yale
Title: Executive Vice President, Chief Financial Officer and Treasurer


